OPINION
PER CURIAM:
The appellant herein (defendant below) filed his notice of appeal to this court in the instant case on questions of law and fact. An examination of the pleadings discloses that the action in the trial court was not a chancery case but was one in which a money judgment only was sought. The appellees herein (plaintiffs below), Walkovic, et al., have not sought, by motion, to dismiss such appeal .and retain the case as an appeal on questions of law only.
Notwithstanding the failure of appellees to object to the appeal on questions of law and fact, this court, sua sponte, may, in its discretion, determine the appealability of a judgment on questions of law and fact, and may dismiss such appeal and retain the case on questions of law only.
See Hudson v. Hoster et, 37 Abs 240.
We therefore dismiss the appeal on questions of law and fact and retain the instant appeal on questions of law.- ,
We have carefully considered the pleadings, bill of exceptions and *398briefs filed herein, and find no error prejudicial to the rights of the appellant.
Judgment affirmed.
STEVENS, PJ, HUNSICKER, J, and DOYLE, J, concur.